Citation Nr: 1024339	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  06-26 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.	Entitlement to an evaluation in excess of 30 percent for 
service-connected right bundle branch block (RBBB). 

2.	Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife and son



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The Veteran served on active duty with the United States Air 
Force from     February 1941 to October 1945, and with the 
United States Army from June 1946 to October 1962.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from   a Mary 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania. 

In November 2007, a videoconference hearing was held before 
the undersigned Veterans Law Judge of the Board, a transcript 
of which is of record. 

In December 2007, the Board denied a claim for a rating 
higher than 30 percent for service-connected PTSD. The 
instant claim for increased rating for RBBB was remanded for 
additional development. 

The Board then remanded this claim for further development 
twice, most recently  in October 2009. 

Presently, the Board observes that in August 2008 the Veteran 
filed a VA Form           21-8940, Formal Application for a 
TDIU. The Veteran identified a heart condition and PTSD as 
the disabilities underlying his TDIU claim. Thus, the 
Veteran's TDIU claim is inextricably intertwined with both 
increased rating issues that have been before the Board in 
this matter. Hence, the Board assumes jurisdiction over the 
matter of the TDIU claim. See VAOPGCPREC 6-96 (Aug. 16, 
1996). See also   Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of a TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC),             in Washington, DC.


FINDING OF FACT

The Veteran's RBBB condition is essentially asymptomatic, and 
does not cause or contribute to his current cardiac 
symptomatology characterized by diminished  MET levels and 
left ventricular dysfunction. 


CONCLUSION OF LAW

The criteria are not met for an evaluation in excess of 30 
percent for RBBB.             38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009);               38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 
4.20, 4.100; 4.104, Diagnostic Code 7015 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
("Pelegrini II"). A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later 
codified at 38 CFR 3.159(b)(1) (2009).

Through correspondence dated from November 2004 to June 2009, 
the RO notified the Veteran as to each element of 
satisfactory notice set forth under 38 U.S.C.A.      § 
5103(a) and 38 C.F.R.  § 3.159(b). The notices advised him of 
the joint obligation between VA and the Veteran to obtain 
pertinent evidence and information, stating that VA would 
undertake reasonable measures to assist in obtaining 
additional         VA medical records, private treatment 
records and other Federal records.                         
See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.             
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The 
two initial VCAA notices preceded issuance of the May 2005 
rating decision on appeal. The later VCAA notice 
correspondence did not meet this requirement. However, the 
Veteran has had an opportunity to respond to the VCAA notice 
in advance of the most recent March 2010 Supplemental SOC 
(SSOC) readjudicating his claim. There is no objective 
indication of any further relevant information or evidence 
that must be associated with the record. The Veteran has 
therefore had the full opportunity to participate in the 
adjudication of the claim. See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 
2007).

The RO/AMC has taken appropriate action to comply with the 
duty to assist         the Veteran through obtaining 
extensive VA and private outpatient and hospitalization 
records. The RO/AMC has arranged for the Veteran to undergo a 
VA Compensation and Pension examination, and where necessary 
to follow up through seeking a supplemental medical opinion. 
See 38 C.F.R. §4.1 (for purpose of application of the rating 
schedule accurate and fully descriptive medical examinations 
are required with emphasis on the limitation of activity 
imposed by the disabling condition). In support of his claim, 
the Veteran has provided additional private treatment 
records, and testified at a videoconference hearing in 
connection with this matter. The record as it stands includes 
sufficient competent evidence to decide the claim. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, no further 
action is necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claim being decided have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations. That is to say,        
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, 353 F. 3d. 1369        (Fed. Cir. 2004). 
Accordingly, the Board will adjudicate the claim on the 
merits. 

Background and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.1 (2009). Each service-connected disability is rated on 
the basis of specific criteria identified by Diagnostic 
Codes. 38 C.F.R. § 4.27. Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7. The degrees of disability specified are considered 
adequate to compensate for a loss of working time 
proportionate to the severity of the disability. 38 C.F.R. § 
4.1.

In order to evaluate the level of disability and any changes 
in severity, it is necessary to consider the complete medical 
history of the Veteran's disability. Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991). Where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability. Francisco v. 
Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's right bundle branch block condition is 
evaluated as analogous to an atrioventricular block, under 38 
C.F.R. § 4.104, Diagnostic Code 7015 (2009).          See 38 
C.F.R. § 4.20 (providing that when an unlisted condition is 
encountered,  that condition may be rated by analogy).

Under Diagnostic Code 7015, a 10 percent rating is warranted 
when workload of greater than seven METs, but not greater 
than ten METs, results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; continuous medication or a 
pacemaker is required. A 30 percent rating is warranted when 
workload of greater than five METs, but not greater than 
seven METs, results in dyspnea, fatigue, angina, dizziness, 
or syncope, or; there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or x-ray. A 
60 percent rating is for application when there is more than 
one episode of acute congestive heart failure in the past 
year, or; workload of greater than three METs but not greater 
than five METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent. A 100 percent 
rating is for application with chronic congestive heart 
failure, or; when workload of three METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute. When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used. See 38 C.F.R. §4.104, Note 
2.

Effective October 6, 2006, during pendency of this appeal, VA 
added a new regulation providing more detailed standards for 
rating several cardiovascular disabilities, including those 
evaluated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 
7105. See 38 C.F.R. § 4.100, 71 Fed. Reg. 52,457 (Sept. 6, 
2006).
Pursuant to 38 C.F.R. § 4.100(a), it must be ascertained 
whether cardiac hypertrophy or dilation is present and 
whether there is a need for continuous medication. 
Furthermore, 38 C.F.R. § 4.100(b) provides that MET testing 
is required in all cases except when there is a medical 
contraindication, when the left ventricular ejection fraction 
has been measured as 50 percent or less, or when chronic 
congestive heart failure is present or there has been more 
than one episode of congestive heart failure within the past 
year.

In this case, there is a March 2005 VA medical opinion of 
record following review of the Veteran's claims file, which 
expressed the opinion that the Veteran's isolated right 
bundle branch block was a conduction disorder of absolutely 
no relationship to his coronary artery disease.

The report of a May 2007 VA outpatient cardiology consult 
provides a summary of the Veteran's cardiovascular 
conditions. The relevant medical history was that he had 
undergone hip replacement surgery in 2004, and afterwards 
sustained a cardiogenic shock and myocardial infarction, 
following which he underwent a coronary artery bypass graft. 
Post-operative status included atrial fibrillation, pneumonia 
and sepsis, after which the Veteran commenced rehabilitation.              
A summary of prior EKG findings was noted. In March 2003, and 
EKG had shown normal sinus rhythm with occasional premature 
ventricular complexes, and RBBB. Several subsequent EKGs 
continued to demonstrate the RBBB. The VA cardiologist's 
diagnostic impression included reference to coronary artery 
disease, and paroxysmal afibrillation. 


The Veteran underwent a March 2009 VA Compensation and 
Pension examination. The VA examiner indicated his review of 
the claims file. The examiner noted a history in 2004 of 
myocardial infarction, complicated by cardiogenic shock, and 
for which the Veteran had coronary bypass surgery. At that 
time, the Veteran had severe multi-vessel disease. By 
catheterization, his ejection fraction was 20 percent. He had 
chronic RBBB and from this developed atrial fibrillation, 
controlled with medication. The Veteran was only able to walk 
20 feet with a walker. His estimated METs was 2. The Veteran 
could not undergo a stress test because his balance was poor 
in addition to his greatly compromised cardiac status. An 
examination of the heart was regular, and there was no 
organomegaly. The diagnosis was chronic RBBB; and coronary 
artery disease associated with severe ischemic 
cardiomyopathy. According to the examiner, the RBBB was 
unrelated to                  the Veteran's coronary disease 
and ischemic cardiomyopathy.

Thereafter, in its May 2009 remand, the Board identified a 
deficiency in the foregoing examination report and findings. 
The Board's December 2007 remand instructions had been for 
the VA examiner to "differentiate, if at all possible,        
the manifestations and symptoms of the Veteran's service-
connected right bundle branch block from symptoms related to 
other nonservice-connected disabilities." The May 2009 VA 
examiner had provided findings on the symptomatology and 
severity of the Veteran's cardiovascular problems (i.e., 
estimated METs, ejection fraction), but failed to distinguish 
whether these were attributable to either service-connected 
or nonservice-connected cardiac disabilities. This was deemed 
significant, because under VA law, the Veteran could only 
receive disability compensation for symptoms related to RBBB, 
and not a nonservice-connected condition. 

Consequently, the Board remanded this case for a supplemental 
opinion from       the March 2009 VA examiner on whether the 
Veteran's cardiovascular symptomatology was the product of 
either service-connected, or nonservice-connected disability. 


In his supplemental July 2009 opinion, the March 2009 VA 
examiner indicated he had re-reviewed the claims file. He 
observed that a right bundle branch block, especially in the 
service with the Veteran as a young man would be 
asymptomatic. According to the examiner, the only 
manifestation would be noted on an EKG.     He further 
indicated that the Veteran's RBBB was totally unrelated to 
his nonservice-connected disabilities, including ischemic 
cardiomyopathy.                      The examiner emphasized 
that the Veteran had several conditions, including glaucoma, 
atrial fibrillation, myocardial infarction, cardiomyopathy, 
thyroid disease, PTSD, and lipid disorder, all of which were 
totally unrelated to an RBBB.

In October 2009, the Board remanded this case for another 
supplemental opinion, citing that the July 2009 opinion still 
did not offer the medical characterization that was needed to 
accurately evaluate this case. What the VA examiner had 
confirmed was that RBBB and ischemic cardiomyopathy were 
unrelated conditions -- when what was necessary, was an 
opinion stating whether the Veteran's overall cardiac 
symptomatology was due to the former, or the latter. 

In a December 2009 supplemental opinion, the examiner 
reiterated that                 the Veteran's nonservice-
connected disabilities (as identified in the foregoing 
opinion) were totally unrelated to the incidental RBBB.

In March 2010 correspondence with VA adjudicators, the VA 
examiner offered further clarification. He stated that RBBB 
was asymptomatic at that point, as it was in service. He 
reiterated that there were no current specific symptoms of 
RBBB,         a condition which was ordinarily asymptomatic. 

Based on a close review of the applicable evidentiary 
findings in view of pertinent law, the Board concludes that 
the requirements for assignment of a disability rating beyond 
30 percent are not met. The Veteran does not have compensable 
symptomatology arising out of his RBBB that is attributable 
to this service-connected condition. Though there is clearly 
present an array of cardiac symptomatology as measured by 
diminished METs and left ventricular dysfunction, the 
operative question is whether such symptomatology is actually 
the product of service-connected disability. The 
preponderance of the competent and probative evidence 
indicates that this is not the case. Rather, apart from use 
of continuous medication taken to treat RBBB, the basis for 
current cardiac symptomatology is shown to be nonservice-
connected disability, including but not limited to myocardial 
infarction, and cardiomyopathy. 

The Board throughout this case history has given close 
consideration to the issue of whether the Veteran's present 
cardiac symptomatology is in fact due to service-connected 
disability, and the record indicates a negative finding in 
this regard. Under applicable law, namely the Court's holding 
in Mittleider v. West, 11 Vet. App. 181, 182 (1998) in rating 
a service-connected disability, where it is not possible to 
separate the effects of service-connected disability from 
nonservice-connected conditions by competent opinion, all 
symptoms must be attributed to the service-connected 
disability. See also, Howell v. Nicholson, 19 Vet. App. 535, 
540 (2006). The significance of this principle is that unless 
the Board has competent medical evidence stating otherwise, a 
claimant's service-connected disability must be deemed the 
cause of all relevant symptomatology. Here, however, through 
extensive case development the Board is satisfied that the 
question of the origin of the Veteran's cardiovascular 
symptomatology has been answered. Most recently,   in a March 
2010 opinion, the Mach 2009 VA examiner clarified that the 
Veteran's RBBB is asymptomatic and always has been, as such a 
condition is ordinarily.          This followed an extensive 
review of the pertinent medical history, as well as a 
physical examination of the Veteran. The implication is that 
the condition of RBBB did not contribute to any extent to the 
broader based cardiac disability the Veteran currently 
experiences, with diminished exercise tolerance and left 
ventricular dysfunction. Instead, the only logical 
explanation to explain these manifestations would remain 
nonservice-connected status-post myocardial infarction, and 
ischemic cardiomyopathy. In summary, the VA examiner's 
opinion effectively distinguishes between service-connected 
disability, and symptomatology due to nonservice-connected 
disability. The Board acknowledges that the VA examiner's 
opinion        is not perfect in its recitation of the case 
background, inasmuch as the Veteran is   on medication for 
atrial fibrillation thought to be due to RBBB. However, 
atrial fibrillation has been entirely controlled through 
medication. The remaining more substantial cardiac 
symptomatology that could potentially support any higher 
rating in this case has been fully attributed to nonservice-
connected cardiovascular disability. 

Also important in reviewing the evidence is that the March 
2009 VA examiner stated, as did a previous examiner, that 
service-connected RBBB was a stand-alone condition that did 
not cause or contribute to the Veteran's 2004 myocardial 
infarction, or ischemic cardiomyopathy. Rather, these 
nonservice-connected conditions developed independent of 
service-connected disability. So the symptomatology from 
nonservice-connected disability cannot be vicariously 
attributed to service-connected disability, because the two 
types of disabilities are wholly unrelated conditions. 

Thus, there is no current basis in the medical findings 
underlying RBBB alone        as the service-connected 
disability at issue, to assign a higher schedular rating than             
30 percent. 

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran          has not shown that his service-
connected disability under evaluation has caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating. Based on the 
most recent available medical evidence, the condition of RBBB 
is essentially asymptomatic, and            does not by 
itself cause of contribute to occupational impairment. The 
Veteran's service-connected disorder also has not 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards. In the absence of the evidence 
of such factors, the Board is not required to remand this 
case to the RO for the procedural actions outlined in                
38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 
237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


For these reasons, the Board is denying the claim for 
increased rating for right branch bundle block. This 
determination takes into full account the potential 
availability of any "staged rating" based upon incremental 
increases in severity of service-connected disability during 
the pendency of the claim under review.             The 
preponderance of the evidence is against the claim, and under 
these circumstances the benefit-of-the-doubt doctrine does 
not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     


ORDER

A higher rating than 30 percent for right bundle branch block 
is denied. 





















REMAND

Generally, total disability ratings are authorized for any 
disability or combination of disabilities provided the 
schedular rating is less than total, where the disabled 
person is unable to secure and maintain substantially gainful 
employment because of the severity of his service-connected 
disabilities. If there is only one such disability, it must 
be ratable at 60 percent or more. Provided instead, there are 
two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more and sufficient 
additional service-connected disability to bring the combined 
rating to at least 70 percent. 38 C.F.R. §§ 4.15, 4.16 
(2009).  

If the claimant does not meet the minimum percentage rating 
requirements of               § 4.16(a) for consideration of 
a TDIU, he or she may still be entitled to the benefit sought 
where the circumstances of the case present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards to warrant a TDIU on an extra-schedular basis. 38 
C.F.R. §§ 3.321(b)(1), 4.16(b) (2009). 

Currently, the Veteran is in receipt of service-connected 
disability compensation    at the level of 30 percent for 
PTSD, and 30 percent for right branch bundle block. He also 
is service-connected for right and left inguinal 
herniorrhaphy, and bilateral hearing loss, which are each 
rated as noncompensable (0 percent). Thus,                    
the preliminary schedular criteria for assignment of a TDIU 
are not met. Consideration is still warranted as to whether a 
TDIU may be assigned upon an extraschedular basis. 

Initially, the RO/AMC should undertake action to send the 
Veteran correspondence advising him of the procedures for the 
development of this claim under the Veterans Claims 
Assistance Act of 2000. Such notice correspondence must 
inform him as to the evidence necessary to substantiate his 
claim, as well as the joint responsibility between VA and 
himself to obtain this evidence and information. 


As to the existing medical evidence at hand, through October 
2008 correspondence, a VA physician treating the Veteran 
indicated that his service-connected RBBB,     in conjunction 
with other nonservice-connected cardiovascular disabilities 
had led to unemployability. In reviewing this statement, 
however, it must be considered that only unemployability due 
to service-connected disability is relevant in adjudicating a 
TDIU claim.

The Veteran should be afforded a VA general medical 
examination to determine the impact of his service-connected 
disabilities upon level of occupational functioning. 
See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159(c)(4) (2009) (VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim).

Accordingly, this claim is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). Expedited 
handling is requested.)

1.	Prior to further consideration of the 
claim for a TDIU, the RO/AMC should send 
the Veteran a VCAA letter in accordance 
with 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002 & Supp. 2009), and all other 
applicable legal precedent. 

2.	The RO/AMC should schedule the Veteran 
for a VA general medical examination. The 
claims folder must be made available for 
the examiner to review. The examiner is 
then requested to provide an opinion as to 
whether          the Veteran is incapable 
of securing and maintaining substantially 
gainful employment due to the severity of 
one or more of his service-connected 
disabilities.                In providing 
the requested determination, the examiner 
must consider the degree of interference 
with ordinary activities, including 
capacity for employment, caused solely by 
the Veteran's service-connected 
disabilities,          as distinguished 
from any nonservice-connected physical or 
mental condition. The requested opinion 
must also take into consideration the 
relevant employment history, or lack 
thereof. If an opinion cannot be rendered 
without resorting to pure speculation, 
please explain why this             is not 
possible.

3.	The RO should then review the claims 
file. If any of  the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication. Stegall 
v. West, 11 Vet. App. 268 (1998).

4.	Thereafter, the RO should readjudicate 
the claim for a TDIU, based on all 
additional evidence received. If the 
benefit sought on appeal is not granted, 
the Veteran and his representative should 
be furnished with a Supplemental Statement 
of the Case (SSOC) and afforded an 
opportunity to respond before the file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


 Department of Veterans Affairs


